DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JOHN DERRICK MILLS,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-3073

                         [December 27, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph Marx, Judge;
L.T. Case No. 50-2002-CF-012149-AXXX-MB.

  John Derrick Mills, Bowling Green, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.